DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/22 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Viola T. Kung on 8/12/2022.

The application has been amended as follows: 

Claim 16 is canceled.
In claim 12, before “method”, –The— is added.

Claims 1, 9, 15, 26 and 28 are amended as follows:

1. 	(Currently Amended)	A method of NK-cell based immunotherapy for treating cancer, comprising administering to a subject in need thereof 
(i) an antigen binding protein comprising at least one antigen binding site formed by a variable heavy chain domain and a variable light chain domain of an immunoglobulin for binding to CD16A to activate cytotoxicity of NK cells through CD16A engagement, and
(ii) at least one cytokine selected from the group consisting of interleukin 2 (IL-2), interleukin 12 (IL-12), interleukin 15 (IL-15), interleukin 18 (IL-18), and a combination thereof, 
wherein the antigen binding protein is administered intermittently in intervals comprising an exposure free period to the antigen binding protein between two consecutive doses of the antigen binding protein, and wherein the intermittent administration[[,]] comprises the steps of:
(a) administering a first dose of the antigen binding protein; and 
(b) administering a second dose of the antigen binding protein after at least 3 times the half-life of the antigen binding protein subsequent to step (a), and 
(c) administering a dose of at least one cytokine only during the interval from step (a) to step (b); wherein steps (a), (b), and (c) are repeated at least 3 times.

9.	(Currently Amended) The method of claim 1, wherein the at least one cytokine is interleukin 2 (IL-2) or interleukin 15 (IL-15) 

15. 	(Currently Amended) 	The method of claim 14, which comprises a step of ex vivo stimulation of 	NK cells, wherein the NK cells are 

26.	(Currenly Amended) The method of claim 6, wherein the at least one cytokine is interleukin 2 (IL-2) or interleukin 15 (IL-15) 

28.	(Currenly Amended) The method of claim 13, wherein the at least one cytokine is interleukin 2 (IL-2) or interleukin 15 (IL-15) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s notice of the special definition of “exposure free” in the specification on p. 19, lines 22-27, is acknowledged. The amendment filed 7/15/22 has overcome the rejections. In particular, the rejection of claims 1, 3-6, 9, 12, 14, 20, 23 and 26 under 35 USC 102(a)(1) as being anticipated by Hartmann et al. (Clin. Canc. Res., 2001) is withdrawn in view of Applicant’s arguments, principally that Hartmann does not disclose any patient treated at least 3 times by cytokine between two doses of antibody. Applicant notes that Patient 9 did not receive additional cytokine; however, it appears that Patient 3 receiving 3 antibody courses apparently did (Table 3), but this is not equivalent to instant steps (a)-(c) being repeated at least 3 times.  The rejection of claims under 35 USC 103 as being unpatentable over Hartmann et al. (Clin. Cnc. Res. 7:1873-1881, July 2001) as applied to claims 1, 3-9, 12 and 14 above, and further in view of Reusch et al. (mAbs, 6(3):727-738, May/June 2014), Wu et al. (J. Hematol., Oncol. 8:96, 4 pages, 01 Aug. 2015) and Romee et al. (Scientifica, vol. 2014: Article ID 205796, 18 pages, 25 Jun 2014) is withdrawn in view of Applicant’s arguments and the amendment to the claims, including the Examainer’s Amendment here.  As with Hartmann et al. discussed above, the references together do not make obvious the dosing regimen required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 13, 2022